Title: 23d. Saturday.
From: Adams, John Quincy
To: 


       After having passed the whole night in the street, at last, we found a publick house at the Swedish arms, said to be the best in the city; but if it is the best is not good for much. This forenoon Mr. Brandenburg came here and gave me a letter from Mr. D. After dinner we went into a bookseller’s shop to buy some books. We found there a gentleman whose name is Watström; he is director of the mines. As soon as he found we were strangers without knowing us, he offered to show us every thing that is to be seen in town; and could not have been more polite if we had been strongly recommended to him: indeed I have found from our first entrance into Sweden; that strangers are treated with a great deal of Politeness and civility all over the country.
      